 MIDWEISI PR:(ISION C(ASTIN(iS COMPANYMidwest Precision Castings Company and Local 160,Leather Goods, Plastics and Novelty WorkersUnion, AFL-CIO. Case 14-CA 11811August 24. 1979DECISION AND ORDEROn January 16, 1979, Administrative Law JudgeGeorge F. Mclnerny issued the attached Decision inthis proceeding. Thereafter, Respondent filed excep-tions and a supporting brief' and the General Coun-sel filed cross-exceptions and a supporting brief.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,2 andconclusions of the Administrative Law Judge only tothe extent consistent herewith.The Administrative Law Judge found that Respon-dent violated Section 8(a)(3) and (I ) of the NationalLabor Relations Act, as amended, by dischargingUnion Steward Charlene Picker and converting thatdischarge into a I-week layoff, and that it violatedSection 8(a)(1) of the Act by singling out Picker fordisparate treatment because of the fact that she heldunion office. Respondent has excepted to the Admin-istrative Law Judge's findings that it violated Section8(a)(1) and (3) of the Act. We find merit in that ex-ception.The record reveals that Respondent has had a col-lective-bargaining relationship with Local 160.Leather Goods. Plastics and Novelty Workers Union.AFI CIO (hereinafter the Union), for a long period oftime. The most recent collective-bargaining agree-ment between the parties contains the following pro-vision: "The Union agrees that during the term ofthis agreement there shall be no strike, boycott orslowdown by any or all of the employees of the Com-I Respondent has also filed a motion to reopen the record for the taking ofadditional evidence. Since we are revislng the Administratise Law Judge'sDecision in the instant case and finding that Respoindent did not iolate heAct. Respondent's motion to reopen the record is hereb denied on groundsof mootness.2 Respondent asserts that the Adminstrative Law Judge's resolution ofcredibility, findings of fact, and conclusions of law are the results of hiasAfter a careful examination of the entire record we are satisfied that thisallegation is without merit. There is no basis for finding that bias and partial-ity existed merely because the Administrative Law Judge resolved importantfactual conflicts in favor of the General Counsel's witnesses. As the SupremeCourt stated in .L. R.B,. v. Pittsburgh Steamshp Cornpanv. 337 L S. 656. 659(1949). "[Total rejection of an opposed view cannot of itself impugn theintegrity or competence of a trier of fact." Furthermore. it is the Board'sestablished policy not to overrule an administrative law judge's resolutionswith respect to credibility unless the clear preponderance of all of the rel-evant evidence convinces us that the resolutions are incorrect. Standard DrnWall Products. Inc, 91 NLRB 544 (1950). enfd. 88 F.2d 362 (3d Cir. 1951 we have carefully examined the record and find no basis tir reversing hisfindings. There is also no basis for finding that the Administrative l.aw Judgewas biased against Respondent because the latter appeared at the hearingunrepresented b counsel.pany covered by this agreement." In addition, Re-spondent has a shop rule stating that "no emploeeshall engage in an)y form iof work stoppage or slow-down or refusal to work nor shall he or she disobeNinstructions verbal or written."As a result of financial losses experienced bh Re-spondent in early 1978 Respondent's newly appointedgeneral manager, Vernon Rotert. sought to make Re-spondent's operation more efficient. One method heemployed was to merge two separate job functionsinto one job. The merger was accomplished aroundthe middle of 1978 with the consent of the Union andthe affected employees. The employee performing themerged job was to be paid a higher hourly rate. How-ever, several months after the merger had gone intoeffect Rotert noticed that daily production on themerged job was not increasing, as would be expectedonce the employee performing the merged job be-came more proficient at it. Rotert testified that. basedon the production records alone, he suspected thatsome employees were deliberately slowing down theirproduction on the merged jobs.Thereafter, it came to Rotert's attention that some-time in August 1978 Shop Steward Charlene Pickertold employee Donna Allen that "all the girls aremad at you. You better slow down. You are gettingout too many parts. We can't keep up with you."On August 30. 1978. Rotert called Picker into hisoffice, along with Foreman Don Stecker, and con-fronted Picker with the statement that she had alleg-edly made to Allen. Picker amitted that she hadmade the statement to Allen. but she told Rotert thatit was said in a joking manner, and that all of theemploveces in the plant joked about slowdouns. ' Ac-cording to Picker. Rotert responded that "shop stew-ards can't joke about things like that,"'' althoughRotert denied makine that statement. Picker was thensent back to work. but later that same day she rwasagain called to Rotert' office, along with Stecker andiemployee Carolyn Bicker, the latter being a "shopcommittee" member.4Rotert asked Bicker about thePicker-Allen incident, and Bicker told Roteit that sheherself had made the same statement about slow-downs to other employees some 100 200 times, al-ways in a joking manner. Bicker also told Rotert thatDonna Allen testified on behalf of Respondent that Picker as seriouswhen she told Allen to slow down. and that in response to Picker's order shedid slow down her work. However, she admitted that she had heard otheremployees joke about slowing down, and that she hersell once told anotheremployee to slow down. Vicky Rathert, a witness called by Respondent.testified that numerous employ ees In the plant joked about slos dos, n,. l,i -esver. another iness called by Respondent. Jacqueline Hagan testified thatshe a:3, not aware of emploees telling other emplorees It slow down. al-though in her position as orel.ad she hs told etplyoeer t hill she uanltsqualit)y nol quantit)."The "shop committee" is compo,ed of several emplosees , ho rieel lwithRoter t dsiscss and resol .. e a.iel\ and other Aork-rel.ated problems244 NLRB No. 63 DECISIONS OF NATIONAL LABOR RELATIONS BOARDother employees had told her to slow down, also in ajoking manner. According to the testimony of bothPicker and Bicker, Rotert then stated that Bicker wasnot a shop steward, and that "shop stewards can'tjoke around about things like that." Rotert himselfadmitted that he told both Picker and Bicker that "ashop steward was to set an example and not makeremarks like that to slow people down." Near the endof the meeting Bicker was asked to leave, after whichPicker was informed of her discharge.On September 6 a grievance meeting was held atRespondent's plant to discuss the discharge. Pickerand Donald Hayes, secretary-treasurer of Local 160,were present for the Union, and Rotert and JamesReid, Respondent's secretary-treasurer, representedRespondent. Hayes again raised the fact that every-one in the plant joked about slowdowns, but Reidreplied that "everyone else isn't a shop steward," andthat, coming from a shop steward, such a statement isa far more serious matter than if it comes from aregular employee. As a result of the meeting, how-ever, Picker's discharge was converted into a I-weeklayoff.It is undenied that no other employee in the planthas been disciplined for urging another employee toslow down, either before or after the discharge ofPicker. However, Respondent submitted some docu-mentary evidence indicating that production on themerged job increased dramatically following the dis-charge of Picker.The Administrative Law Judge found that the dis-charge of Picker was not "primarily motivated"against the Union or its officers but rather by its de-sire to improve productivity. Nevertheless, the Ad-ministrative Law Judge concluded that Picker's dis-charge violated Section 8(a)(3) and (1) of the Actbecause:Picker was singled out specifically for disciplineand that disparate treatment was accorded hernot only because of the fact that she had urgedanother to slow down, but also, by Respondent'sown admission, because she was the Shop Stew-ard, who was expected to observe higher stan-dards than other employees.In support of his Decision the Administrative LawJudge relied on the Board's Decisions in PrecisionCastings Company5and Gould Corporation6that "dis-crimination directed against an employee on the basisof her holding union office is contrary to the plainmeaning of Section 8(a)(3), and would frustrate thepolicies of the Act if allowed to continue."5 Precision Castings Company, Division ofAurora, a wholly owned subsidiaryofAllied Products Corporation, 233 NLRB 183 (1977).6 237 NLRB 881 (1978).Contrary to the Administrative Law Judge. we findthat the nature of the conduct engaged in by UnionSteward Picker distinguishes the instant case fromPrecision Castings and Gould.7The Board has longheld that "lain employee who attempts to persuadefellow employees to strike in violation of a contrac-tual no-strike clause or commit acts of insubordina-tion is not insulated from discipline by the mere factof his holding union office."8The Board has alsofound it permissible to single out for greater disciplinea union steward who actively led and directed an un-authorized, illegal work stoppage.' In Precision Cast-ings, however, where a substantial number of employ-ees in the plant called an unauthorized, illegal workstoppage and set up a picket line outside the plant, aviolation of Section 8(a)(3) was found when the em-ployer singled out five union stewards for disciplinebecause the stewards had participated in the workstoppage by joining the picket line. The Board rea-soned that inasmuch as the union stewards had notinstigated or led the work stoppage they could not bedisciplined for failing to abide by their contractualresonsibility as union officials to take reasonable stepsto terminate the stoppage. Similarly. in Gould. whereabout 50 employees on the third floor of the plantstopped work to protest the employer's failure to pro-cess a grievance in a timely manner, a violation ofSection 8(a)(3) was found when the employer singledout the employees' union steward for discipline be-cause the steward had joined the strike after it hadalready begun. The Board again reasoned that inas-much as the steward neither instigated nor led thework stoppage he could not be disciplined for his"lack of actions as a steward" in failing to bring thework stoppage to an end.'"' Member Murphy relies solely on the fact that the steward here was dis-charged tfr engaging in improper conduct in direct violation of a contractualclause: she does not subscribe wholly to the positions of any of her col-leagues and finds it unnecessary to extend or rely on or distinguish Gould orChrysler Corporation, Dodge Truck Plant. 232 NLRB 466 (1977). Neverthe-less, Member Murphy is constrained to note that Member Penello's versionof the facts in Gould is inaccurate and does not reflect those found by theAdministrative Law Judge and the Board in that case. i.e.. that the stewardthere joined a 2-hour work stoppage but did not instigate r lead the stop-page.Member Penello's insistence on ignoring the facts found by the Board andhis persistent restatement of the "facts" as he would like them to be ratherthan as they were cannot change these majority findings. Contrary to Mem-ber Penello. in Gould the Board emphasized that the steward had a conversa-tion with a representative of management in the presence of employeesrather than stating that he urged the strikers not to return to work in thepresence of management.'Stop & Shop, Inc.. 161 NLRB 75. 79 (1966): see Super Valu Xenia. ADivision ofSuper Valu Stores, Inc., 228 NLRB 1254 (1977): Anaconda Alu-minum Company, 197 NLRB 336 (1972): J. P. Wetherbv Construction Corp.,182 NLRB 690 (1970): A. Borchman and Sons. Co.. 174 NLRB 203 (1969)Russell Packing Company and Peerless Packing Company, 133 NLRB 194(1961).9 Ch'sler Corporation, Dodge Truck Plant. supra.'I Gould Corporation, supra.598 MIDWEST PRECISION CASTINGS COMPANYIn the instant case the record is clear that unionsteward Picker urged employee Allen to slow downher work. Although the record also reveals that man)employees in the plant joked about slowdowns, Allentestilied that she took Picker's comment about slow-ing down seriously, and that she did in fact slowdown. In addition, Respondent, prior to learning ofPicker's comment to Allen. suspected from its pro-duction records that a slowdown was in effect, andthus it was not unreasonable fir Respondent to viewPicker's comment to Allen in a more serious mannerthan similar comments made by regular employees.Since it is clear that Picker urged support of andsought to induce employee participation in an unau-thorized, illegal work slowdown in direct violation ofa contractual no-strike, no-slowdown clause, Respon-dent did not violate Section 8(a)(3) of the Act by dis-ciplining Picker for such conduct or violate Section8(a)( I) by singling out Picker for disparate treatmentby holding her to a higher standard of conduct thanother employees."Accordingly, we shall dismiss the complaint in itsentirety.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board hereby orders that the complaint hereinbe, and it hereby is, dismissed in its entirety.CHAIRMAN FANNING, concurring:I agree that Union Steward Picker was lawfullydischarged for telling an employee that other employ-ees were angry, that "Jy]ou better slow down. You aregetting out too many parts." That is so because aslowdown on the job, in contrast with a strike, is notprotected. Moreover, here both strike and slowdownwere prohibited by contract. And, in the circum-stances, the fact that employees other than stewardshad made similar remarks without receiving disci-pline does not suggest hostility towards the Union.'2" In reaching this conclusion we find no conflict with the Board's recentdecision in Owens Corning Fiberglas Co.. 236 NLRB 479 (1978). where anemployer was found to have violated Sec. 8(aX3) of the Act b singling outa union steward for discipline because the steward was drinking alcoholicbeverages in the plant. The facts in that case revealed that the drinkingincident occurred on the day before Christmas when it was traditional foremployees to drink alcoholic beverages in the plant: that the employer wasaware that many other employees in the plant were drinking along with thesteward: and that the employer admitted that the steward was being held toa higher standard of conduct than other employees who were also engaged inthe same misconduct. Thus. unlike the instant case where Union StewardPicker's activity went to the spirit and letter of observance of the contractualno-strike clause. the activity engaged in by he union steward in Owens (Cor-rnng was totally unrelated to his duties as union steward in administeringthe collective-bargaining agreement in the plant.i There seems to be some confusion.The test I apply here is the same as that in (Joutd'and Precisionl Castings, l' and it is a Ihctual one:"when the employer discharges a union leader whohas broken shop rules, the problem posed is to deter-mine whether the employer has acted purel1 in disin-terested defense of shop discipline or has sought todamage employee organization.""T'hat is not to say it is an easy test. In Gould andPrecision Castings union stewards were singled out forjoining unprotected work stoppages. although theirconduct was no different from that of other employ-ees whom they had joined, not led. Their disciplineflowed from their union status, not from their actionsas employees. In contrast, the discipline here is con-nected with the steward's status only to the extentthat status colors the impact of her action. An em-ployee who is told she "better slow down" may wellview it as a threat coming from a steward, while dis-missing as banter the same comment from an etm-ployee.In my view Respondent was justified in consideringUnion Steward Picker's unprotected comments moreserious than those coming from rank-and-file employ-ees and reacting accordingly. And there is no reasonto believe that her different treatment stemmed fromher union status rather than from the more seriousnature of her conduct.16Theret'Ore. I join in dismiss-ing the complaint."Sec 7 provides that employees shall have the right to "assist labor oirgani-zations." An employee sersing as a union official. including a steward, is"assisting a labor organization." hat right "to assist a labor organization" isthe value we protect in these cases Discrimination against an employee forengaging in that right (that is. taking an action on that hbais). Isa prvi, ta, wviolation f the Act. The employer may come lfirward with legitinate andsubstantial husiness justification. hut that is its burden. And the Boa.rd rnmanonetheles balance the emploser'sjustification in determining he pr prietof its action, N L R.fB v. Great Danm' Trailerr. Inc. 388 L' S. 26 1967).it Gould Corporation. 237 NLRB 881 (1978).t Precision C(stingsr (Compan,. 233 Nl RB 183 (1977).ms American Ship Building Co v. N 1 RB., 380 IS. 300. 311 (19651i' Member Penello's analysis of' Gould here is at some odds with his analy-sis there where he did not identifv even inducing support" as one of his"relevant factors." He argued "that nion Steward Moran was dischargednot solely' because he was a union steward, but rather because in his positionas a union steward he failed to fulfill his affirmative duties under the collec-tive-bargaining agreement." The credited testimon) did not establihsh liat heled the stoppage, and that was not Gould's reason for discipline. That Mem-ber Penello has or even had a view of the relevant Gould acts different romthat of the Gould majorit) is irrelevant to its meaning as precedent. Indeed.Member Penello asserts even here that the "sole issue .was shether aunion steward could be singled out for discipline for ailing to abide b hiscontractual responsibilities during an illegal. unauthorized work ,toppage'Leaving aside Member Penello's theory that the work stoppage in Gould wasillegal (a theory at some odds with his view that the steward there wais noteven the union's agent, see fn. 23). that is not consistent with thre iew thatthe discipline was lawfully meted out in a nondiscriminatory flishion becalsethe steward's actions as an unprotected striker differed n such ia a. trilomthat of other unprotected strikers that Gould might laIstull he rlicd onit.As to the remainder of Member Penello's attack upon what is. atter all. mnsreason for agreeing with him in this proceeding. he appears to be nwillincto acknowledge that there is a distinction between mere causalit? and mnoti-sating cause. A union organlzer discharged Ior soliciting n uorktime in theface of a alid rule may rightly regard his uinion actions as the cause But for(( omlrlullci¢d I)('ISlONS ()F YAII()ONAI. ABO(R RAIIONS BOARI)Ml MlR PE1 NI (), concurring:I agree with my colleagues in the majority that thecomplaint in the instant case should he dismissed inits entiret. Ilowever. I would do so only for the rea-sons discussed below.In my dissenting opinion in G(oll Corporatlion' Iexpressed at considerable length my view that an em-ployer may lawfully discharge a union steward whoparticipates in an unauthorized, illegal work stoppageand who fails to abide by his responsibilities and du-ties under a collective-bargaining agreement to bringsuch a work stoppage to an end. In Gould the collec-tive-bargaining agreement contained a no-strikeclause as well as a requirement that in the event of anunauthorized work stoppage the union's representa-tives must "refuse to aid or assist ... the unauthorizedaction" and "use every reasonable effort to terminatesuch unauthorized action." Thus. I found that theemployer was justified in singling out for discipline aunion steward who failed to fulfill such duties re-quired of him under the collective-bargaining agree-ment. I also criticized the majority decision in Gouldbecause of my fear that it would seriously undermine"the fundamental importance of the grievance-arbi-tration system and its companion no-strike agreementto the peaceful settlement of labor-management dis-putes, as mandated by Congress, applied by thecourts and the Board, and consistently interpreted bya long line of arbitral authority."'9In the instant case the collective-bargaining agree-ment states, "The Union agrees that during the termof this agreement there shall be no strike, boycott orslowdown by any or all of the employees of the Com-pany covered by this agreement." Union StewardCharlene Picker, a representative and agent of theUnion, admittedly told another employee, Donna Al-len, to slow down her work. Although Picker claimsto have made the statement to Allen in a joking man-ner, Allen took Picker's request seriously, and she didin fact slow down her work. Already suspecting that awork slowdown was in effect, Respondent investi-gated the incident and learned that such talk aboutslowdowns was common in the plant, but that it wasprimarily done in a joking manner. Finding nothingamusing in a union steward telling another employeehis organizational sympathies he would not have been discharged. But that isbecause he would not have iolated the rule. I would not find a violationthere either. It is not sufficient that a protected activity is a link in the casualchain if it is not a cause itsell'.17 I do not agree with the Administrative Law Judge's conclusion thatGeneral Electri( ('nimoin)o, 155 NLRB 208 (1965), has been overruled In-deed. I view it as controlling here. There the Board held that a union presi-dent's discharge for encouraging an unprotected "slowdown" and not be-cause of his status in the union or hostility towards his protected activitieswas not unlawful.Is237 NlRB 881 (19781.1' Id at 885.to slow down, Respondent disciplined Picker formaking the slowdown statement to Allen but did notdiscipline any other employee despite the fact thatseveral other employees had admitted making similarstatements about slowdowns. Respondent openly ad-mitted that it singled out Picker for discipline because"a shop steward was to set an example and not makeremarks like that to slow people down."Under my analysis of the law set out in Gould Re-spondent herein was entirely justified in discipliningPicker for failing, in her position as a union steward,to abide by the express language in the collective-bargaining agreement prohibiting the Union from en-gaging in work slowdowns. The fact that other em-ployees in the plant had engaged in the same conductas Picker and were not disciplined is entirely consis-tent with my analysis in Gould. where I emphasizedthat a union steward who acquires a battery of "bene-fits and protections" while serving as a union stewardmust be held accountable to fulfill certain "duties andresponsibilities" inherent in that position. Foremostamong those "duties and responsibilities" is the en-forcement of a no-strike, no-slowdown clause in a col-lective-bargaining agreement. Clearly, then, sinceUnion Steward Picker deliberately shirked her re-sponsibilities by urging a fellow employee to engagein a work slowdown she lost her protected status un-der the Act, and Respondent could lawfully disciplineher for engaging in such unprotected conduct.In reaching their decision to dismiss the complaintin the instant case my colleagues in the majority haveattempted to distinguish the facts in Gould and Preci-sion Castings from the facts of the instant case. Ac-cording to the majority, it is only where a union stew-ard "instigates" or "leads" an illegal, unauthorizedwork stoppage that he may be singled out for disci-pline by an employer, and the stewards in both Gouldand Precision Castings clearly did not instigate or leadthe work stoppages in which they participated. Inmaking this distinction my colleagues have ignoredthe crucial role played by a union steward in the ad-ministration of a collective-bargaining agreement. Bythe very nature of his position with the union a stew-ard occupies a position of some authority vis-a-vis hisfellow employees, and those employees will of neces-sit) look towards the steward for guidance and lead-ership on any issue which arises on a daily basis in theplant. For example, if an employee is called by hisemployer to attend an investigatory interview whichthe employee reasonably believes may result in disci-plinary action the employee has a federally protectedright to request the presence of his union steward atsuch an interview. Or if an employee has a grievanceregarding some action taken by management againsthim the collective-bargaining agreement will, in most600(() MIDWEST PRECISION CASTINGS COMPANYcases, require him to seek out his union steward foradvice and assistance in processing the grievance.And if an employee merely has a question concerningthe interpretation of the collective-bargaining agree-ment he will naturally seek the assistance of his unionsteward. In the same manner, if employees are con-templating the withholding of their services fromtheir employer by engaging in a work stoppage orwork slowdown they perforce will seek the advice andguidance of their union steward on a matter of suchcrucial importance to their employment. If undersuch circumstances a union steward joins his fellowemployees in an illegal, unauthorized work stoppagelogic dictates that the steward should be viewed asthe "leader" of such a work stoppage.That was precisely the assertion I made in Gould.where a number of employees had on their own be-gun an illegal, unauthorized work stoppage to protestthe employer's delay in processing a grievance. Whentheir union steward was advised of the work stop-page, he not only refused to urge the employees toreturn to work (which was his contractually mandat-ed duty), but he stood in front of the assembled em-ployees and stated that "we aren't going back to workuntil we find out what's going to happen [on thegrievance]." Based on these words and actions by thesteward in Gould I concluded that he was the naturalleader of the work stoppage.20However, even assuming arguendo that Gould isfactually different from the instant case I fail to seethe legal distinction my colleagues have made be-tween the two cases. In Gould, where according to themajority the union steward merely participated with50 other employees in an illegal. unauthorized strike.they found that since it is "the fundamental axiom ofour national labor policy" that "an individual cannotbe discriminated against because of his union status"and inasmuch as the steward "was singled out tfordiscipline solely because he was the steward," the em-ployer had clearly violated Section 8(a)(3) of the Act.In the instant case, however, where union stewardPicker participated in the common plant practice ofjoking about slowdowns, and Respondent openly ad-mitted that the sole reason for disciplining Picker wasbecause she was a steward the majority does not ap-ply the "fundamental axiom of our national laborpolicy" that it applied to the facts in Gould,.In addition, the majority has stated that the reasonthe Board found a violation in Gould and PrecisionCastings was because the disciplined stewards inthose cases has not "instigated" or "led" the illegal.unauthorized work stoppage. Applying that standard~0 Similarly. in Precision (astings the union stewards who, were singled iiulfor discipline joined the existing picket line. and. as found h the Adminis-trative Law Judge. "participated as pickets during the strike "to the instant case the majorit3 concludes that inas-much as L;nion Steward Picker "urged support o'and "sought to induce" other employees to partici-pate in the unauthorized, illegal work slowdown Re-spondent did not violate the Act by singling outPicker for discipline. Regardless of whether there isan\ difference hetween "instigating" or "leading" anunprotected work stoppage as opposed to "inducingsupport o" or "seeking to induce" emploee partici-pation in an unprotected slowdown (the majorityopinion seems to indicate that there is a difference).the fact remains that the union stewkard in Gould. bhsstanding in front of the assembled emploeces and, inthe presence of management. urging the striking em-ployees not to return to work, engaged in preciselbthe same tpe of conduct which the miatorit n(owfinds to he unprotected. I amil aa total loss to under-stand the glaring inconsistencies in the reasoning ofmy colleagues in the manaority.2'I a further perplexed b, Chairman i-anning'sseparate position in which he agrees that Union Stew-ard Picker was lawfull, discharged. First, he statesthat he is applying the same factual test to the instantcase as he applied in Gould and Precision C tings.namely: "when the employer discharges a unionleader who has broken shop rules, the problem posedis to determine whether the employer has actedpurely in disinterested defense of shop discipline orhas sought to damage employee organization." Asimple reading of both Gould and Preci.sion Casting.sreveals that this was not the test that the majority, ofwhich Chairman Fanning was a part. applied in thosecases. There was no issue in either Gould or PrecisionCasirnig ias to whether the stewards therein were disci-plined tor breaking shop rules. Rather. the sole issuedecided in those cases as whether a union stewardcould be singledl out for discipline for faliling to abideby his contiractual responsibilities during an illegal,1 Member Mlurph\ in fin 7 t the inl.lorit , opln. ind icaites th.i ni\.ersiol," i Ihe tactl In ( ll , smehow innaccurite hctllle ith e. ardin (;,ould never nstigatcd or led the Aork slpp.ge hbut rliher he te,.lrdmerely had a consersattin .ith a represenl.tvie ,t managlenent in the pres-ence of emploees and did nt urge the srikers lt tIo return to1 iork i1l thepresence it management In mi, disse In (,irl. dis i .ell is Il t hls corncur-nng opinlon. I indlcaled thal the slewa.rd n (;oihl, w hen iladlied 1I tiheillegal, unauthorized wlork stoppage. stod n Ironl ol the alssemled mpl -ees and stated that "we aren' going hback to work until ae tintd l ii hat',lgling to happen (on the grieancel. Ihereh ItlLaking the stle.ard the ialtilalleader of the rk sloppage He.eer. in proiding her o,, n ersion ot thetacts in Goul, i.e.. th.at the te.ard mnierels engaged in :i con .erall , ithmanagement n the presence ot erploisces hilt did till Iurec silpprl t tlhework stoppage. Member Murph, ignires the totlls II1 tihe iWildx Ili .i tiltns engaged in h the s otew3rd I-or. regardless ot helher the stcuard. Ilstlting thall he and the ther enploees would not return I wo rk. u sspeaking direcll ti mlanalgemen Iln the presenILtc I eillplox\es r tdirerll\ ,emplobees in the presence ot llil.ligemcnt. the etlect on the enlplo\ ces .asprecisel) the ame. i e .hal the ste.rd as urging supportl t lind eCilcOll-ing the etrnpllces nt to retlur to isrk ' hi should inot he li .i ithreader. howe' er, 1is liha Ihe nla;llaorli I the illt.llt cisc ipplil 1 Ia eg.l ilandard which. had it een applied (uld ..il he ld , a dlltierlTi rilhIn (,uldh601 DECISIONS OF NATIONAL LABOR RELATIONS BOARDunauthorized work stoppage. In addition, I specifi-cally pointed out in my dissent in Gould that the ma-jority, in finding an 8(a)(3) violation in both Gouldand Precision Castings, had failed to find that the dis-charges had as their purpose the encouragement ordiscouragement of union membership.22 Yet, in theinstant case, Chairman Fanning asserts that he ap-plied a test in Gould and Precision Castings whichencompassed precisely such a legal determination.Second, in applying his test to the facts of the instantcase Chairman Fanning has engaged in totally circu-itous reasoning. He indicates that it is entirely properfor Respondent to consider Union Steward Picker'scomments in a more serious manner than similarcomments made by rank-and-file employees becausean employee may view a certain comment as a threatcoming from a steward while "dismissing as banterthe same comment from an employee." In spite ofthis finding Chairman Fanning concludes that "thereis no reason to believe [Picker's] different treatmentstemmed from her union status rather than the moreserious nature of her conduct." If Picker's union sta-tus allowed Respondent to view her actions in a moreserious manner, how is it conceivably possible to con-clude that Picker's union status played on part in herdischarge? Yet that is precisely what Chairman Fan-ning has done in the instant case.Although my colleagues in the majority and I arein agreement that there is no violation in the instantcase, I am still very concerned by my colleague's re-fusal to recognize that the effect caused by a unionsteward who fails to urge employees who are engagedin an illegal, unauthorized work stoppage to return towork is no different from the effect caused by a unionsteward who affirmatively instigates or leads an ille-gal, unauthorized work stoppage.3Thus, I feel com-pelled to reiterate the fears I expressed in Gould re-garding the effect of the position of my colleagues inthe majority:In my view, nothing is more repugnant to thepurposes and policies of the National Labor Re-22237 NLRB at 887.23 It appears to me that the more my colleagues attempt to distinguish theinstant case from Gould and Precision Castings the less distinguishable thecases become. For Chairman Fanning now asserts that it is permissible foran employer to evaluate the impact of an employee's words and actions onother employees by taking into account the employee's status as a unionsteward, which is precisely what I asserted in my dissent in Gould and whichis precisely the opposite from what Chairman Fanning, as a member of themajority, said in Gould. Member Jenkins now finds it permissible for anemployer to single out a steward for greater discipline where the stewardmerely "urges support of and seeks to induce employee participation in anillegal, unauthorized work slowdown." which is precisely the factual situ-ation in Gould Member Murphy simply finds no violation in the instant casebecause "the steward here was disciaged for engaging in improper conduct indirect violation of a contractual clause," which again is precisely the factualsituation in both Gouldand Precision Castings. In her view, it is "unnecessaryto extend or rely on or distinguish Gould "lations Act than to see the sincere efforts of man-agement and labor, in seeking a peaceful resolu-tion of their disputes, wasted because of theunwillingness of employee representatives to as-sume the burdens which go hand-in-hand withthe benefits of union representation. When man-agement and labor are forced to settle their dis-putes through disruptions at the workplacerather than through the orderly process of collec-tive bargaining, we clearly fail in the goals de-clared by Congress when it enacted the NationalLabor Relations Act 43 years ago.MEMBER TRUESDALE, concurring:In agreement with my colleagues I find that Re-spondent did not violate the Act when it disciplinedUnion Steward Picker for urging a fellow employee toslow down in violation of a contractual no-strike, no-slowdown commitment. Accordingly. I concur in thedismissal of the charges. However, my decision restson somewhat different grounds from those relied onby my colleagues.Unlike my colleagues I find no relevant distinctionbetween Picker's conduct in this case and the conductin Gould Corporation,24in which I dissented in part.In both cases the employees had already begun acourse of action contrary to the contractual commit-ment when the steward became involved--a workstoppage in Gould and a slowdown in the instant case.In both cases the steward encouraged employees totake actions contrary to the contractual commitment.And in both cases the employees acted in accordancewith the stewards' suggestion. I would have dismissedthe 8(a)(3) allegations in Gould, and for the reasonsstated in my partial dissent5in that case I agree withmy colleagues' conclusions that the charges in thiscase also should be dismissed.24 237 NL RB 881 (1978).2 I concurred in the finding in Gould that the respondent there had vio-lated Sec. 8(aK4) of the Act by relying in part on the steward's earlier filingof charges with various agencies. including the Board, when the decision wasmade to discharge the steward.DECISIONSTATEMENT OF TllH CASIEGEORt;E F. MCINERNY, Administrative Law Judge:Upon a charge filed on September 8. 1978. by Local 160.Leather Goods, Plastics and Novelty Workers Union,AFL-CIO. herein referred to as the Union. the Acting Re-gional Director for Region 14 of the National Labor Rela-tions Board, herein referred to as the Board. on October 10.1978, issued the complaint herein alleging that MidwestPrecision Castings Company. herein referred to as Respon-dent or the Company, had violated Section 81a)( I) and (3)of the National Labor Relations Act, as amended. herein602 MIDWEST PRECISION CASTINGS COMPANYreferred to as the Act, by first discharging its employee.Charlene Picker, and then converting her discharge into aI-week layoff.' Respondent has denied the commission ofany unfair labor practices.Pursuant to notice contained in the said complaint ahearing was held before me in St. Louis, Missouri, on Octo-ber 31, 1978, at which all parties were afforded the opportu-nity to examine and cross-examine witnesses, to presentdocumentary and other evidence, and to argue orally. Fol-lowing the close of the hearing Respondent and the GeneralCounsel submitted briefs which have been carefully consid-ered.Based upon the entire record, the briefs filed on behalf o'the parties. and upon my observation of the demeanor ofthe witnesses, I make the following:FNI)INGS FA II. JRISI)I( IIONRespondent is a Missouri corporation engaged in themanufacture of precision molds and parts and related prod-ucts at its O'Fallon Missouri, location. During the earending September 30, 1978, Respondent shipped productsvalued at over $50.000 from its plant directly to points out-side the State of Missouri. The complaint alleges,. the an-swer admits, and I find that Respondent is an emploerengaged in commerce within the meaning of Section 2(2).(6). and (7) of the Act.II. litE LABOR ()R(iANI/lIO()N INVOINH)The complaint alleges. the answer admits, and I find thatLocal 160, Leather Goods. Plastics and Novelty WorkersUnion, AFL-CIO. is a labor organization within the mean-ing of Section 2(5) of the Act.liI. Till Al lFI(iEF) UNi AIR lABOR PRA(II( I:SA. The Discharge of Charlene PickerThe facts in this case are clear and essentially undisput-ed. Respondent has recognized and has been dealing withthe Union for some time. The current collective-bargainingagreement between the parties contains a standard no-strike no-slowdown clause, and. in addition, the Companyhas a shop rule forbidding any form of work stoppage,slowdown, or refusal to work under pain of immediate dis-charge.Sometime in August 1978 Shop Steward Charlene Pickertold another employee. Donna Allen. that: "All the girls aremad at you. You better slow down. You are getting out toomany parts. Vve can't keep up with you," Picker testifiedthat she smiled when she said that, that it was said in aspirit of fun, that this statement or similar statements werecommon talk in the shop, and that she thought nothing ofit.i On October 25, 1978. the Regional Director for Region 14 amended thecomplaint by adding two instances which are alleged to consiltute violallonsof Sec. 8(a) l)of the Act.Management, however, thought differently. The Com-pany had been experiencing some financial losses and (;en-eral Manager Vernon Rotert. who was appointed to thatposition sometime around the first of the year 1978. wasengaged in finding ways to "make the Company more effi-cient." There is some conflict in the testimony about howRotert found out about Picker's remarks to Allen, but it isunnecessary for me to resolve that conflict. I find thatPicker made the statement. and that Rotert found outabout it.On August 30. 1978. Rotert called Picker into his officealong with Foreman Don Stecker and confronted her withthe fact of the statement to Allen. Picker responded thatother employees did it all the time, and Rotert retorted"Shop stewards can't joke about things like that."Later that same day Picker. along with shop committeemember Carolyn Bicker, was again called into Rotert's of-fice. and Rotert again stated. "Shop Stewards can't jokearound about things like that."' Picker was then discharged.On September 6 a grievance meeting was held at theCompany's offices to discuss this discharge. Picker andDonald .. Hayes, secretary-treasurer of lIocal 160. werepresent for the Union. and Rotert and James S. Reid, theCompany's secretary-treasurer, were present for Respon-dent. Hayes reiterated the fact that everyone joked aboutslowdowns. Reid replied. "Eversone else isn't shop steward.The shop steward can't go around joking like that."'Picker's discharge was rescinded as a result of this meet-ing and was converted to a 1-week la off. It was undeniedthat no one else was disciplined fir the same sort of offensebefo)re or after this incidentB. na ,o/ .iv tarid Conclu.ionsRespondent submitted evidence which tended to supportRotert's testimony that productivity was unnaturally low inthe weeks prior to Picker's discharge and showed markedimprovement thereafter. I accept this as true. and I feel thatRespondent's motivations throughout were primarily di-rected not against the Union as such or its officers hutrather toward improvement in productivity.Nonetheless, the disciplinary action taken pursuant tothis motivation, regardless of the motivation. resulted inwhat I find to be an inevitable and impermissible interfer-ence with the statutory rights of employees to participate Inunion activities and to seek and hold union office. The rec-ord shows clearly that Picker was singled out specifically fordiscipline, and that disparate treatment was accorded hernot only because of the fict that she had urged another toslow down' but also, by Respondent's own admissions, be-2 Rolert denied that he had said this. but on cross-exlminaion he admit-ted that he had told Picker and shop committee member ('arolsn Bicker thata shop steward was to set an example and not make remarks like that (theremarks Picker had made to Allen), to slow people dow n On the hasis of thisI find that Rotert had. in tact, told Picker that a stleward should set anexample and not joke about slowdowu ns3 This was undenied by Reid who. while acting a;s Respisdent's represent-atise or counsel during the hearing. did not lesil54 Even in this regard Respondent h shosn disparate treatment of em-ployees In the meeting between Rotert. Picker. and Bicker. this last em-ployee who was also a member of Ihe Ulnion', shop conmitee. admitted thatshe also had urged emplo)ees to soiv. down Bicker's casc was. reported by( ontinuedi603 DI)((ISIONS OF NATIONAI. LABOR REL.AIONS BOARI)cause she was the shop steward, who was expected to ob-serve higher standards than other employees.In these circumstances this case comes within the rulearticulated by the Board in Precision Castings (Conrtpant.etc.. 233 NLRB 183 (1977). to the effect that discriminationdirected against an employee on the basis of' her holdingunion office is contrary to the plain meaning of Section8(a)3) and would frustrate the policies of the Act if allowedto continue. See also Owens Corning Fiberglas Co.. 216NLRB 479 (1978): Gould Corporation. 237 NI.RB 881(1978). to the same effect.'The cases cited by Respondent in its brief have beencarefully considered. LTI' Electroslstents. nc.. 169 NLRB532 (1968). seems to hold contrary to Respondent's positionin the instant case but together with alley City FurnitureCo., 110 NLRB 1589 (1954). is not really on point. GeneralElectric Conompany, 155 NLRB 208 (No. 24. incorrectly citedin Respondent's brief as No. 14) is on point but is of doubt-ful vitality in the light of the Board's later decisions in Pre-cision Castings, Owens Corning and Gould. supra. Chn'slerCorporation, Dodge Truck Plant, 232 NLRB 466 (1977)., isdistinguishable on the grounds that the evidence in thatcase showed that the steward had led a work stoppage butwas not singled out for disciplinary action because of hisstewardship. The last case cited by Respondent, Airco, Inc.,14-CA-7201 (1973), was unable to find in published vol-umes of Board decisions. In any event, if its holding wascontrary to the Precision Castings line of cases it must havebeen, at least impliedly, overruled.Thus I find, in agreement with the General Counsel, thatRespondent, by stating to employees on August 30 and onSeptember 6 through its agents Vernon Rotert and James S.Reid, that Picker, because of her position as shop steward,was held to a higher or different standard than other em-ployees, violated Section 8(a)(1) on each occasion. Finally,Rotert as still under investigation on the day of the heanng. 3 months and Iday later. Two other employees, Blevins and Nesbit, were suspected of slow-ing down, but nothing was done about them either.Although Member Penelto's dissent in Gould would seem to support Re-spondent's position here, I must be guided by the majority opinion of theBoard.by disciplining Picker for violation of this higher standardRespondent violated Section 8(a)(3) of the Act.IV. ti T RME)YHlaving found that Respondent has engaged in certainunfair labor practices I shall recommend that it be orderedto cease and desist therefrom and take certain affirmativeaction designed to effectuate the policies of the Act.Hlaving found that Respondent first discharged CharlenePicker and then converted that discharge to a I-week layoffI shall recommend that Respondent be ordered to make herwhole for any loss of earnings and loss of benefits resultingfrom her discharge and/or layoff by payment to her of asum of money equal to the amount she normally wouldhave earned as wages and other benefits from the date ofher discharge to the date of her reinstatement, less net earn-ings during that period. The amount of backpay shall becomputed in the manner set forth in F. W. Woolworth Com-pany', 90 NLRB 289 (1950), with interest thereon to be com-puted in the manner prescribed in Florida Steel Corpora-tion, 231 NLRB 651 (1977).6CON(CLUSIONS o1 LAWI. Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. The Union is a labor organization within the meaningof Section 2(5) of the Act.3. Respondent violated Section 8(a)(1) of the Act by sin-gling out Charlene Picker, a shop steward for the Union. fordisparate treatment by holding her to a higher standard ofconduct than other employees on two occasions, August 30and September 6, 1978.4. Respondent violated Section 8(a)(3) and () by firstdischarging Charlene Picker and then converting that dis-charge to I-week layoff because of her position as shopsteward.5. These unfair labor practices are unfair labor practicesaffecting commerce within the meaning of Section 2(6) and(7) of the Act.[Recommended Order omitted from publication.]See. generally. Is Plumbing & Heating (o. 138 NLRB 716 (1962).604